Citation Nr: 1742980	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from September 19, 2008, until February 24, 2010, for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent from February 24, 2010 to April 8, 2015, for PTSD with depressive disorder (except for a period of temporary total disability over 21 days from March 14, 2010).

3.  Entitlement to an initial evaluation in excess of 70 percent from April 8, 2015, to April 12, 2016, for PTSD with depressive disorder, and 100 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee posterior horn tear and chondromalacia.

5.  Entitlement to a total disability evaluation based on total individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Wounded Warrior Project



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1, 2000 to October 9, 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Denver, Colorado, Department of Veterans Affairs, Regional Office (RO).

A videoconference hearing was held on this matter in December 2013 before a Veterans Law Judge.  A transcript of that hearing is associated with the evidentiary record.  The Veterans Law Judge, who presided over that hearing has since left the Board, and the Veteran was given an opportunity for a new hearing; however, he has not responded.

This matter was remanded by the Board in May 2014 for further development.  The Board notes that the Veteran's Social Security Administration (SSA) records were obtained in accordance with the remand.  Furthermore, the Veteran has been provided VA examinations for his PTSD condition and his left knee condition, pursuant to the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the certification of appeal from March 2017 indicates that the Veteran seeks to also appeal the issues of entitlement to service connection for flat feet and migraines.  However, the Veteran was granted service connection for entitlement to flat feet in a January 2017 Rating Decision, and entitlement to service connection for migraine headaches in a May 2014 Board decision; as such, those issues are no longer before the Board. 

On his VA Form 9 (appeal) with respect to PTSD, the Veteran mentioned traumatic brain injury (TBI).  The Veteran was provided a claim form for this issue, as the Board does not have jurisdiction over this issue.

The issues of entitlement to service connection for a left knee disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 19, 2008, to August 28, 2013, the Veteran experienced symptoms of nightmares, flashbacks, and lack of sleep, depression and anxiety, which at first moderately affected his occupational and social functioning; however, the Veteran's symptoms rapidly declined.

2.  Since August 28, 2013, the Veteran's PTSD has increased in severity.  He presently suffers total occupational and social impairment, including the need for his wife's constant care, the inability to work, and suicidal ideation as well as suicide attempts.  He exhibits depression, panic attacks, and nightmares on a regular basis.



CONCLUSIONS OF LAW

1.  From September 19, 2008 to August 28, 2013, the criteria for a rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Since August 28, 2013, the criteria for a 100-percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran served two tours in Iraq.  He experienced several combat-related stressors, including assisting his fellow soldiers in a Chinook helicopter crash, witnessing soldiers burning in and out of aircrafts, and a Blackhawk crash site, with the bodies of soldiers, including one of his friends as casualties.  He also witnessed a suicide bomber kill himself and others.  The Veteran was subject to persistent thoughts about his experiences, as well as experiencing other symptoms of PTSD, such as flashbacks and nightmares.  (See for example, Department of Veterans Affairs Readjustment Counseling Service (RCS) Colorado Springs Vet Center #525 report, June 24, 2011).

The Veteran was granted entitlement to service connection for PTSD in an April 2009 rating decision, and assigned a disability rating of 10 percent, effective in September 2008.  The Veteran underwent VA examinations in January and February 2010 as a result of his claims for an increase.  Subsequently, his rating was increased to 30 percent, effective in February 2010. 

The Veteran has appealed his disability ratings.  A statement of the case (SOC) was issued in April 2010.  A supplemental statement of the case (SSOC) was issued in July 2013, with respect to an evaluation of 10 percent from September 19, 2008 to February 23, 2010; and 30 percent from February 24, 2010, and in excess of 30 percent from May 1 2010.  The Veteran was afforded staged ratings throughout the period of the claim.  Beyond what is indicated above, the Veteran was awarded a disability rating of 70 percent as of April 2015, and 100 percent after April 2016 in a January 2017 rating decision.  Consideration is given to the Veteran's symptoms during the rating periods.

Disability Ratings

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the analysis in this decision is undertaken with the consideration of the possibility of entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, the Veteran's PTSD with depressed disorder not otherwise specified is evaluated at a 10-percent disability rating under DC 9411, 38 C.F.R. § 4.130, from September 2008; 30 percent from February 24, 2010 (except for a period of temporary total disability over 21 days from March 14, 2010, to May 1, 2010); 70 percent from April 8, 2015; and 100 percent thereafter.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 30-percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50-percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70-percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.).

A maximum 100-percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included a Global Assessment of Functioning (GAF) score.  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V at 16.

According to DSM-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).








Merits of the Claim

September 19, 2008 to August 28, 2013

From the period of September 19, 2008, when the Veteran filed the claim until August 28, 2013, the Veteran exhibited social and occupational impairment of 50 percent as was evidenced by his medical examinations and treatment clinical progress notes.  As of August 28, 2013, the Veteran's disability had declined that he was under care as an outpatient in the Colorado Springs clinic, at which time the physician determined that the Veteran was unemployable and dependent on his wife for his activities.  (See Opinion of Psychiatrist, August, 28, 2013, Colorado Springs Clinic).

During the rating period, the Veteran was seen regularly by psychiatrists and physicians with regard to his PTSD.  In January 2009, the Veteran was afforded an examination for a PTSD evaluation.  At that time, the examiner noted that the Veteran appeared appropriately groomed and his mood was described as flat.  He identified guilt feelings, but was taking psychotropic medication and appeared stable.  He reportedly experienced "some mild [mental health] symptoms," which included sleep disturbance as well as depressed mood and nightmares.  He reported doing relatively well in his employment and marriage although he indicated he had strained relations with his wife at times.  His symptoms were described as intermittent, but occurring several times a week.  Clinical progress notes from February 2009 show that the Veteran was given a GAF score of 62.  Progress notes from April 2009 indicate that the Veteran was given a GAF score of 55.  He told the examiner at that time that he was having nightmares every other day.  He reported having frequent insomnia.  He was given medication and referred for further psychiatric evaluation. 

The Veteran's depression is a significant factor to be considered when determining a proper rating.  In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that, "[t]he Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation."  The medical evidence shows the Veteran was severely depressed during this entire rating period, even when his condition was considered moderate.  This depression affected his ability to obtain employment and to enjoy a healthy social relationship.  This factor must also be considered in connection with the Veteran's other symptoms of PTSD.

In May of 2009, the Veteran was examined for PTSD, nightmares, and depression and given a GAF score of 51.  The examiner noted, however, that the Veteran did not report any symptoms of memory loss or impairment.  He reported doing relatively well in his marriage.  He was no longer employed as an electronics technician because he had gotten fired as a result of an accident, but he was attending school at a university in order to pursue a career.  He did not display suicidal ideation at that time, and he seemed to exercise sound judgment.  He showed no signs of wanting to harm others.  Nevertheless, he remained depressed and displayed constant and recurring flashbacks and nightmares.

In December 2009, a VA mental health note reports that the Veteran continued to endorse symptoms of PTSD, which included intrusive thoughts, anxiety, irritability/anger outbursts, high startle response, and sleep disturbances.  

In an examination in January 2010, the Veteran reported increasing sleep impairment issues due to flashbacks and nightmares.  He maintained that he was moody and angry, which was affecting his marriage.  He denied suicidal ideation.  January 2010 clinical progress notes show that the Veteran had suffered worsening of his condition since his last examination.  The examiner indicated that the Veteran displayed symptoms, such as flat affect and circumstantial speech, as well as occasional panic attack.  He displayed symptoms of social isolation and sleep disturbances, in addition to interpersonal relationship problems.  He showed little pleasure in doing things he used to enjoy.  

The Veteran was again afforded a VA examination in February 2010.  He was reported to have more frequent episodes of depression and anxiety.  He suffered decreased motivation, nightmares, and intrusive memories.  He reported panic attacks and anxiety approximately one to two times per week.  He was receiving continued counselling, which he said was of limited benefit.

Clinical progress notes show that in June 2010, the Veteran began to complain more frequently about lack of sleep and nightmares.  He stated he was only sleeping a couple of hours a night.  The Veteran was later hospitalized as an in-patient in the PTSD program in Denver, Colorado, for a seven week program.  (The Veteran was afforded a 100-percent disability for the period of his hospitalization in March 2010, further evidencing the increasing severity of his symptoms).  It was noted in his progress notes that the Veteran regularly attended on-going therapy sessions after his period of hospitalization, where he consistently reported feelings of hopelessness and anxiety.  The Veteran told one counselor that he could not overcome his feelings of survival guilt.

In December 2010, the Veteran presented at a walk-in clinic indicating that his PTSD had been getting progressively worse.  His symptoms were reported to be intrusive, distressing thoughts.  He again reported flashbacks and nightmares, as well as depression and a lack of motivation.  A therapist from the Colorado VA Center indicated that the Veteran met "Criteria D for PTSD," by his inability to sleep at night, remaining hypervigilant, and having an exaggerated startle response.  The Board finds that the medical evidence shows that during this period, the Veteran's PTSD was manifested by nightmares, flashbacks, anxiety and depression, creating difficulty in establishing and maintaining effective social and work relationships.

In reviewing the medical evidence and considering the totality of the circumstances, and the increasing severity of the Veteran's condition, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity for a rating of 50-percent disabling for the period of September 19, 2008 to August 13, 2013.  His symptoms were severe throughout this period, but he remained functional, he went to school and worked and he was able to care for himself.  

The Board considered a 70-percent rating for this period; however, a 70-percent rating is not warranted, as the preponderance of the evidence is against a finding of occupational and social impairment to the level of obsessive rituals, impaired impulsive control, spatial disorientation, or neglect of personal hygiene.  The Veteran was functioning at a modicum level at all times during this time period, despite depression and anxiety.  He was in school and enjoyed effective interpersonal relationships.  Although his condition was severe, it did not rise to the level of 70 percent.

The Board also considered a 100-percent rating for this period; however, a 100-percent rating is not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD at any time during this time period.  Although he suffered significant symptoms of PTSD, the Veteran held a job and attended school during this time.  The Veteran exhibited motivation, despite being depressed.  He regularly attended appointments and PTSD trainings, and was consistently alert and socially appropriate.  He denied persistent delusions or hallucinations, and medical evidence of record indicated that he was able to communicate clearly.  There is no evidence of psychosis.  The record shows that the Veteran was orientated to time and place.  He was at least marginally functional.  There was no evidence to indicate that he was a danger to himself or others during this time, and he did not report suicidal ideation.  In light of the above, the Board finds that the Veteran's PTSD symptoms did not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating.

Since August 28, 2013

Since August 28, 2013, the Veteran exhibited signs of total non-functioning was indicated by his psychiatrist, in a letter of the same date.  The psychiatrist opined: 

He is in treatment for posttraumatic stress disorder (PTSD).  Despite active treatment with several psychotropics, he continues to have severe insomnia, nightmares, irritability, depressed mood, auditory hallucinations, psychomotor retardation, and hopelessness.  He is currently on gabapentin, topiramate, quetiapine, clonidine, propanolol, ramelteon and bupropion.  He had poor responses to many other medications and has required a combination of medications to partially ease his suffering.  He continues to depend on his wife for taking his medications and getting to appointments on time.  I believe this veteran should be evaluated for an increase in his service connected rating for PTSD.  Further, I believe he qualifies for VA unemployability.

In a buddy statement in August 2013, in support of the claim, the Veteran's wife stated that their life had "changed drastically," as the Veteran's PTSD had progressively worsened.  His wife stated that he had had violent incidents, and that he was hospitalized following one incident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), where the Court determined that lay evidence can be competent and sufficient in describing the symptoms of the disability.

The Veteran and his wife testified before the Board in December 2013.  At that hearing, his wife alleged that the Veteran was now unable to hold a job or perform activities of daily living without her assistance.  As his symptoms had increased in severity, frequency, and duration, she said she had given up her previous employment and became certified as a full-time home care giver in order to care for the Veteran.  His wife testified that the Veteran did in fact exhibit suicidal intent on occasion.  He even took some pills at one point she claimed.  His wife stated that he was forgetful, and that he had almost set the house on fire.  He was slated to receive in-patient treatment in January 2014.  The Veteran stated that he suffered frequent multiple panic attacks throughout the week.  Moreover, the Veteran indicated he felt isolated and alone.  He asserted again that he constantly suffered a sense of guilt that he survived during the war, and that his friends and others did not, as such he had no motivation.  

The Veteran exhibited signs of being totally non-functional since August 2013, and has remained so throughout the rating period.

The Veteran underwent a VA examination in April 2016.  During that examination, the Veteran was diagnosed with total and social occupational impairment.  The Veteran had been in 3 in-patient programs since his last evaluation.  He was hospitalized in 2014, because of a pill overdose, evidencing suicidal ideation.  He was hospitalized twice in 2016 due to suicide threat.  He intended to join another in-patient program in June of 2016.  While it is difficult to pinpoint exactly when the Veteran's symptoms became more severe to the point of total impairment, a review of the medical evidence indicates this occurred at least by August 2013 as was confirmed by the psychiatrist from the Colorado clinic.

Given the aforementioned, the Board finds that the symptoms exhibited by the Veteran for the period beginning August 28, 2013, since he was discharged from the hospital, more closely approximates those contemplated by a 100-percent disability rating of occupational and social impairment, which includes hallucinations, violence, inability to care for himself with his wife's aid and reduced reliability and productivity due to symptoms, as was confirmed by the VA psychiatrist.  38 C.F.R. § 4.130, DC 9411 (2016).  .


ORDER

1.  From September 19, 2008 to August 28, 2013, entitlement to a 50-percent rating, but no higher, for service-connected PTSD with depressive disorder is granted.

2.  As of August 28, 2013, entitlement to a 100-percent rating for service-connected PTSD with depressive disorder is granted.


REMAND

Left Knee Disability

The Veteran was afforded a VA examination for his left knee disability in May 2016.  Once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016) states that, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

The examination indicated the Veteran suffers from a meniscal tear, patellofemoral pain syndrome and chondromalacia, however, the examination does not address the issues as noted above.  The prior VA examination does not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination.  

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the claim discussed above.  As the case is being remanded for a new VA examination, the findings contained therein will be relevant as to the functional impact the Veteran's left knee disability has on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the severity of his left knee disability

a) In order to comply with the Courts recent precedential decision in Correia v. McDonald, 38 Vet. App. 158 (2016), the examiner must test and record the range of motion for the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is the case.

c) The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected left knee disability.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed, re-adjudicate the issues of entitlement to TDIU.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


